                       UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT
               Form l.Notice of Appeal fronl a Judgment or Order of a
                                    United States District Court

Name of U.S. District Court:                  reyd vs. University of Oregon, et al.

U.S. District Court case number:                :17‐ CV‐          00448-MC

Date case was first filed in U.S. District Court:                          arch 21,2017

Date ofjudgment or order you are appealing:                                  y2,2019
Fee paid for appeal?      @ppeal fees dre      paid at the U.S. District Court)

ta   Yes C No C IFP was granted by U.S. District                                    Court

List all Appellants      (List each party     filing    the appeal. Do not use " et al. " or other abbreviations.)

 ennifer Joy Freyd




Is this a cross-appeal? C          Yes        6 No
If Yes, what is the first       appeal case number?                     /A

Was there a previous appeal in this                  case? C Yes 6 No
If Yes, what is the prior appeal case number?                              /A

Your mailing address:
     5 Oak Street

 uitc   1050

City:          cnc                               蹴          α
                                                                □
                                                                               apC“      α 7401

Prisoner Inmate or A Number (if applicable):                              /A

Signature       s/Jcnnifcr」 .Middleton                                          Date        15‐   19

      Cotnplele and.file with the ottached rcpt esenlatiott statemert in the (/.5. District Court
                     Feedbock   ol questions about   this   form? Email us at Jbrus@cs2.ucatr1s.g9!

Form I                                                                                                 R`ソ ノ2=もノ
                                                                                                               /2θ ノ∂
                         UNITED STATES COURT OF APPEALS
                              FOR THE NINTH CIRCUIT
                              Forn1 6.Representation Statement


                  6乙     αC力 ′αrク ノ′
                       お′θ         ′η
                                    g ttθ        Pθ   αちあ 4ο れsθ “
                                                                 θ′α′
                                                                    ."0″ θttθ ″αbbrθ ソ
                                                                                     Jα ″0″ s.ノ
                                            `羽


 ennifer Joy Freyd



             of counsel
 ennifcr Jo Middleton
  aitlin   ⅣIitchcll


Address:         5 Oak Street, Suite 1050, Eugene, OR 97401

Telephone number(s):            1‐   484-2434
Email(s):      middleton@justicelawyers. com cmitchell@j usticelawyers. com
Is counsel registered for Electronic Filing in the 9th Circuit?               6   Yes    C No

Appellee(s) (List only the names of parties and counsel who will        oppose you on appeal.   List
separately represented parties separately.)


  niversity of Oregon
  al Sadofsky

             of counsel

Shayda Le


Address:         l SW 2nd Avenuc,Suite 2300,Portland,()R97204‐ 3129
Telephone number(s):           03… 228-0500

Email(s):          nan@barran.com sle@barr&r, r com


  お′α&ふ″οκα′
乃 ′         ′αr″ θs α d/or cο ク  れsθ ら      ″ιχ′ ′α
                                                  gθ・
           ル  αθ      “ο″s αbO“ ′ おヵ閉 ?′物 α′れsα ′
                たο″7′ ω″
                                       "Sθ
                                            r力
                         `あ

Form   6                                                                            Ne″ ノ2/af/2θ ノ∂
Continued list of parties and couns el: (attach additional pages as necessary)
Annellants
#


Name(s) of oarfvi
 Ilennifer Joy Freyd


           s) ofcounsel if an
       itney B. StarK


Address: 210 SW Morrison Strect,Suite 400,Portland,()R97204‐ 3189

Telephone number(s):          03‐ 308-4773


Email(s):       hitney @alb   i e s st   ark. c om

Is counsel registered for Electronic Filing in the 9th                  Circuit? 6 Yes e   No


Name(s) of partylparties
…                              :


     ichael Schill




     tephen F. English
    Nathan Morales

Address: 1120 NW Couch Strect,Floor 10,Portland,OR 97209-4128

Telephone number(s): 503-727-000
Email(s):            lish@perkinscoie.com nmorales@perkinscoie.com




    Name(s) of counsel




    Telephone number(s):
    Email(s):
                          たο″9′ ι
                       グ♭αθ
                      ル′           0″ s α
                                s′ ノ     bο     rr力    b閉 ?E“ α′
                                                      おノ       ′ s αr
                                               “                “
    Form   6                                                                       A4θ w′ 2/θ   ′
                                                                                                /2θ ノ∂
